Citation Nr: 0018587	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the left hand.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954, and from April 1955 to June 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO decision which denied service 
connection for residuals of a gunshot wound of the left hand.  
The veteran requested a personal hearing before an RO hearing 
officer, but failed to report for such hearing.  In January 
1998, the Board remanded the case for a hearing before a 
member of the Board at the RO (i.e. a Travel Board hearing).  
A Travel Board hearing was conducted in May 2000.  


REMAND

Initially, the Board notes that the veteran's service medical 
records are incomplete, some of which were reportedly 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Multiple attempts to obtain additional 
service medical records have been unsuccessful.

During the course of this appeal, the veteran has variously 
reported that he incurred a gunshot wound of the left hand 
during service in 1952, 1953, or 1954.  He has related that 
he was hospitalized for this injury either at Fort Brook, 
Puerto Rico, or at a VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  Based on the veteran's September 1996 statement 
that he was treated for this injury at the San Juan VAMC in 
1954, the RO requested records of the 1954 hospitalization 
from the San Juan VAMC.  By a memorandum dated in November 
1996, a representative from the San Juan VAMC indicated that 
there were no admissions on file, and submitted photocopies 
of a hospitalization relating to another veteran.

At his May 2000 Travel Board hearing, the veteran related 
that a gunshot wound of the left hand was incurred in 1952, 
during basic training, and said he was hospitalized (for at 
least one week) for such injury at the San Juan VAMC.  The 
Board finds that another attempt should be made to obtain any 
VA medical records of treatment for a gunshot wound of the 
left hand during the veteran's active duty service.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should directly contact the VAMC 
in San Juan, Puerto Rico, and request any 
medical records relating to the veteran 
dated from 1952 through 1954 concerning a 
gunshot wound of the left hand.  

After the above development is completed, the RO should 
review the claim for service connection for residuals of a 
gunshot wound of the left hand.  If the claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


